DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, directed to claims 1-16, and claim 3 of Group A, and claim 11 of Group B, in the reply filed on April 21, 2022, is acknowledged.  Claims 2, 12, and 17-19, are withdrawn as non-elected claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of partitioning walls that partition a pressure chamber” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-16 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1: the limitation “a plurality of partitioning walls that partition a pressure chamber” refers to a several partitioning walls partitioning within a single chamber but later refers to partitioning between several chambers. Clarification/correction is required.  For the purposes of examination, the partitions are construed to be the sidewalls between adjacent pressure chambers.
Claims 7-9: the limitations referring to the “opposite side” of end portions.  It is unclear how an end should be identified to subsequently determine the “opposite side”.  Clarification/correction is required.  For the purposes of examination the opposite end is considered to be a description of a thickness of the layers.
Claims 7-9: the limitations refer to “an end portion…” several times within the same and/or dependent claims.  The limitations do not appear to have consistency of antecedent basis.  Corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0167823 (“Gardner”) in view of U.S. Patent Pub. 2012/0262029 (“DeBrabander”).
Claim 1
Gardner discloses a liquid discharging head comprising: a pressure chamber partitioning portion that includes a plurality of partitioning walls that partition a pressure chamber in which a pressure to discharge a liquid is applied to the liquid (Figs. 1, side walls of chamber 110 are partition walls); a diaphragm that includes a wall surface that faces the pressure chamber (Fig. 1, membrane 114); and a piezoelectric substance (paragraphs [0070-0071], piezoelectric layer), the pressure chamber partitioning portion, the diaphragm, and the piezoelectric substance being provided in order in a first direction (Fig. 1, paragraphs [0069-0071]), wherein the plurality of partitioning walls include a first partitioning wall and a second partitioning wall, the pressure chamber is located between the first partitioning wall and the second partitioning wall in a second direction that intersects the first direction (Fig. 1).
Gardner discloses a curved wall surface of the diaphragm in an area of the pressure chamber having multiple different positions but does not appear to explicitly disclose the wall surface of the diaphragm includes a first portion at a first position, in which a distance between the first position and the first partitioning wall in the second direction is equivalent to or smaller than a distance between the first position and the second partitioning wall in the second direction, and the wall surface of the diaphragm includes a second 75 portion at a second position between the first position and the first partitioning wall in the second direction, and a position of the second portion in the first direction is on an opposite side in the first direction with respect to a position of the first portion in the first direction.  
DeBrabander discloses a similar membrane for a piezoelectric actuator with curved features showing more distinction between the different positions (Figs. 2A and 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the shape of the diaphragm, as disclosed by DeBrabander, into the device of Gardner, such that the diaphragm in an area of the pressure chamber having multiple different positions but does not appear to explicitly disclose the wall surface of the diaphragm includes a first portion at a first position, in which a distance between the first position and the first partitioning wall in the second direction is equivalent to or smaller than a distance between the first position and the second partitioning wall in the second direction, and the wall surface of the diaphragm includes a second 75 portion at a second position between the first position and the first partitioning wall in the second direction, and a position of the second portion in the first direction is on an opposite side in the first direction with respect to a position of the first portion in the first direction, for the purpose of providing an actuator with higher durability and stress reduction between layers (DeBrabander, paragraph [0037]).

Claim 14
Gardner in view of DeBrabander discloses the liquid discharging head according to claim 1, wherein the first position is positioned at a middle between the first partitioning wall and the second partitioning wall in the second direction, and the second position is a position corresponding to an edge portion of the pressure chamber in the second direction (DeBrabander, Figs. 2A and 2B).  

Claim 15
Gardner in view of DeBrabander discloses the liquid discharging head according to claim 14, wherein the wall surface of the diaphragm further includes a third portion at a third position between the first position and the second partitioning wall in the second direction, and a position of the third portion in the first direction80 is on the opposite side in the first direction with respect to the first portion (DeBrabander, Figs. 2A and 2B).  

Claim 16
Gardner in view of DeBrabander discloses a liquid discharging apparatus comprising: a liquid discharging head according to claim 1; and a control portion that controls an operation of discharging the liquid from the liquid discharging head (Gardner, Fig. 1, paragraph [0051], IC).

Claims 3-9, 11, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0167823 (“Gardner”) in view of U.S. Patent Pub. 2012/0262029 (“DeBrabander”), further in view of U.S. Patent Pub. 2015/0266295 (“Miyazaki”).
Claim 3
Gardner in view of DeBrabander discloses the liquid discharging head according to claim 1.
Gardner in view of DeBrabander does not appear to explicitly disclose wherein when a thickness is a length in the first direction, a thickness of the diaphragm at the second position is smaller than a thickness of the diaphragm at the first position.  
	Miyazaki discloses a similar liquid ejection head including a piezoelectric actuator including a piezoelectric layer in a central portion of the pressure chamber but not overlapping at an edge of the pressure chamber (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a thickness of the overall diaphragm varies in thickness, as disclosed by Miyazaki, into the device of Gardner in view of DeBrabander, such that wherein when a thickness is a length in the first direction, a thickness of the diaphragm at the second position is smaller than a thickness of the diaphragm at the first position, for the purpose of reducing stress concentration at an attachment portion (Miyazaki, paragraph [0047]).

Claim 4
Gardner in view of DeBrabander discloses the liquid discharging head according to claim 1, wherein the diaphragm includes, in order in the first direction, an elastic layer and an insulating layer (Gardner, Fig. 1).
Gardner in view of DeBrabander does not appear to explicitly disclose when a thickness is a length in the first direction,76 a thickness of the elastic layer at the second position is larger than a thickness of the elastic layer at the first position.  
	Miyazaki discloses a similar liquid ejection head including a piezoelectric actuator including a piezoelectric layer in a central portion of the pressure chamber but not overlapping at an edge of the pressure chamber (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a thickness of the overall diaphragm varies in thickness, as disclosed by Miyazaki, into the device of Gardner in view of DeBrabander, such that a thickness is a length in the first direction,76 a thickness of the elastic layer at the second position is larger than a thickness of the elastic layer at the first position, for the purpose of reducing stress concentration at an attachment portion (Miyazaki, paragraph [0047]).

Claim 5
Gardner in view of DeBrabander, further in view of Miyazaki, discloses the liquid discharging head according to claim 4, wherein a thickness of the insulating layer at the second position is substantially same as a thickness of the insulating layer at the first position (Gardner, Fig. 1).  

Claim 6
Gardner in view of DeBrabander, further in view of Miyazaki, discloses the liquid discharging head according to claim 4, wherein a position of an end portion of the elastic layer in the first direction and at the second position is substantially same as a position of an end portion of the elastic layer in the first direction and at the first position (Gardner, Fig. 1).  

Claim 7
Gardner in view of DeBrabander, further in view of Miyazaki, discloses the liquid discharging head according to claim 6, wherein the insulating layer includes a first-insulating-layer thickness portion at the first position and a second- insulating-layer thickness portion at the second position, a position of an end portion of the insulating layer in the first direction and at the second position is77 substantially same as a position of an end portion of the insulating layer in the first direction and at the first position, and a position of an end portion of the insulating layer on the opposite side in the first direction and at the second position is substantially same as a position of an end portion of the insulating layer on the opposite side in the first direction and at the first position (Gardner, Fig. 1).   

Claim 8
 Gardner in view of DeBrabander, further in view of Miyazaki discloses the liquid discharging head according to claim 4, wherein a position of an end portion of the elastic layer in the first direction and at the second position is on the opposite side in the first direction with respect to a position of an end portion of the elastic layer in the first direction and at the first position (Miyazaki, Fig. 1).  

Claim 9
Gardner in view of DeBrabander, further in view of Miyazaki discloses the liquid discharging head according to claim 8, wherein a position of an end portion of the insulating layer in the first direction and at the second position is on the opposite side in the first direction with respect to a position of an end portion of the insulating layer in the first direction and at the first position, and a position of an end portion of the insulating layer on 78 the opposite side in the first direction and at the second position is on the opposite side in the first direction with respect to a position of an end portion of the insulating layer on the opposite side in the first direction and at the first position (Miyazaki, Fig. 1).  
Claim 11
Gardner in view of DeBrabander discloses the liquid discharging head according to claim 1.
Gardner in view of DeBrabander does not appear to explicitly disclose wherein the piezoelectric substance exists at the first position and does not exist at the second position.  
	Miyazaki discloses a similar liquid ejection head including a piezoelectric actuator including a piezoelectric layer in a central portion of the pressure chamber but not overlapping at an edge of the pressure chamber (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a thickness of the overall diaphragm varies in thickness, as disclosed by Miyazaki, into the device of Gardner in view of DeBrabander, such that wherein the piezoelectric substance exists at the first position and does not exist at the second position, for the purpose of reducing stress concentration at an attachment portion (Miyazaki, paragraph [0047]).

Claim 13
Gardner in view of DeBrabander discloses the liquid discharging head according to claim 1, further comprising: a first electrode located between the diaphragm and the 79 piezoelectric substance in the first direction; and a second electrode that is on a side opposite the first electrode with respect to the piezoelectric substance (Gardner, Fig. 1).
Gardner in view of DeBrabander does not appear to explicitly disclose wherein the first electrode and the second electrode exist at the first position, and either one of the first electrode and the second electrode does not exist at the second position.  
	Miyazaki discloses a similar liquid ejection head including a piezoelectric actuator including a piezoelectric layer in a central portion of the pressure chamber but not overlapping at an edge of the pressure chamber (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a thickness of the overall diaphragm varies in thickness, as disclosed by Miyazaki, into the device of Gardner in view of DeBrabander, such that the first electrode and the second electrode exist at the first position, and either one of the first electrode and the second electrode does not exist at the second position, for the purpose of reducing stress concentration at an attachment portion (Miyazaki, paragraph [0047]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0167823 (“Gardner”) in view of U.S. Patent Pub. 2012/0262029 (“DeBrabander”), further in view of U.S. Patent Pub. 2015/0266295 (“Miyazaki”), further in view of U.S. Patent Pub. 2010/0123761 (“Saito”).
Claim 10
Gardner in view of DeBrabander, further in view of Miyazaki discloses the liquid discharging head according to claim 4, wherein a main component of the elastic layer is silicon oxide (Gardner, paragraph [0103], silicon oxide).
Gardner in view of DeBrabander, further in view of Miyazaki discloses a plurality of insulating layers including silicon oxide and silicon nitride but does not appear to explicitly disclose a main component of the insulating layer is zirconium oxide.  
Saito discloses a similar liquid ejecting head including a diaphragm for piezoelectric actuator having an elastic layer of silicon oxide with an insulating layer of zirconium oxide (paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an insulating layer of zirconium oxide, as disclosed by Saito, into the device of Gardner in view of DeBrabander, further in view of Miyazaki, for the purpose of promoting adhesion between the diaphragm layers (Saito, paragraph [0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853